Citation Nr: 0304117	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic eye (vision) 
disorder. 

(The issues of entitlement to service connection for varicose 
veins of the right leg, skin cancer, fatigue, depression, 
cardiac disease and hypertension, and degenerative disc 
disease of the thoracic and lumbar spine will be addressed in 
a subsequent Board decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1960 to 
August 1963 with subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This issue presented was remanded by the Board in 
November 2000.

The Board is undertaking additional development on the issues 
of service connection for varicose veins of the right leg, 
skin cancer, fatigue, depression, cardiac disease and 
hypertension, and degenerative disc disease of the thoracic 
and lumbar spine pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3,099-3,105 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 20.903).  After giving the veteran 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing those 
issues.  


FINDINGS OF FACT

1.  Injury to the eyes during service caused by flying 
particles associated with the veteran's profession as a 
dentist was acute in nature and did not result in chronic 
disability.

2.  Chronic eye (vision) disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is chronic eye (vision) disability otherwise 
related to the veteran's active duty service.


CONCLUSION OF LAW

Chronic eye (vision) disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With regard to the eye disability issue, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in an April 2001 letter and a May 2002 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, the report of a May 2001 VA eye 
examination, and Social Security Records. The record shows 
that the veteran has been afforded VA examination in 
connection with his claim, and an opinion as to any possible 
etiological relationship between current eye disability and 
the veteran's service has been obtained.  The requirements of 
38 C.F.R. § 3.159(c)(4) (2002) have therefore been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 


Analysis 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's essential argument is that his current chronic 
eye (vision) disability is related to service.  In his 
written statements and testimony from his June 1999 hearing 
before the RO, the veteran stated that he injured his eye 
while extracting a tooth.  The tooth shattered and one of the 
pieces went into his right eye.  The piece was removed from 
his right eye, but thereafter he began seeing several spots 
from his right eye.  He also sees spots from his left eye.  
Both are chronic conditions.  

While the Board acknowledges that service medical records do 
show that he received treatment for his eyes in service.  A 
September 1960 clinical entry documents complaints of having 
trouble with flying particles.  The veteran's work as a 
dentist was noted.  However, on separation examination in 
July 1963, the veteran's near and distant vision was reported 
to be 20/20 in each eye.  Although it was noted that the 
veteran wore glasses for protective purposes only for dental 
work, clinical examination of the eyes was normal.  It thus 
appears that any injury to the eyes during service in 
connection with dental work was acute in nature and resolved 
without leaving residual disability.  Such a conclusion is 
fully supported by the May 2001 VA examination report showing 
that no sequelae was found in the right eye and there was no 
abnormal finding on the current examination which might be 
related to the history of trauma as reported by the veteran.  
In the absence of proof of a present disability, there can be 
no valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992). 

The Board also notes that the May 2001 VA examiner diagnosed 
the veteran as having advanced diabetic retinopathy of both 
eyes and early cataracts of both eyes. However, the May 2001 
VA examiner further indicated that the veteran's advanced 
bilateral diabetic retinopathy was related to the veteran's 
diabetes mellitus and that the cause of the cataracts was not 
known, but was more likely than not related to advancing age.  
In other words, the preponderance of the evidence is against 
a finding of any relationship between these current disorders 
and the veteran's military service. 

The Board has considered the veteran's statements, testimony 
and opinions as to his chronic eye (vision) disability.  
However, the May 2001 VA examiner's opinion is supported by 
clinical examination and evidence in the record.  The May 
2001 VA examiner's opinion is further supported by the fact 
that there is no evidence of eye disability at the time of 
discharge from service.  Moreover, there is otherwise no 
persuasive evidence suggesting a causal relationship between 
any of his current eye disorders and his military service.  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Although the veteran is trained in the area of 
dentistry, there is no showing that he has the requisite 
training to offer an etiological opinion in matters dealing 
with disability of the eyes.  The examiner who conducted the 
May 2001 eye examination was described as a Medical Doctor 
(M.D.), and the Board finds that his opinion is entitled to 
more weight.  This examiner expressly found no residuals of 
any inservice eye injury, nor did the examiner find any basis 
for linking any current eye disability to service. 

The Board finds that the preponderance of the evidence is 
against the veteran's eye disability claim.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for chronic eye (vision) 
disability is not warranted.  To this extent, the appeal is 
denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

